Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among PURDEN LAKE RESOURCE CORP., a Delaware Company and INGENIOUS PARAGON GLOBAL LIMITED, a British Virgin Islands Company and SHAREHOLDERS OF INGENIOUS PARAGON GLOBAL LIMITED LISTED ON EXHIBIT A Dated as of December 23, 2009 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of December 23, 2009, is by and among Purden Lake Resource Corp., a Delaware corporation (“Purden Lake”), Ingenious Paragon Global Limited, a British Virgin Islands company (“Ingenious”), and the shareholders of Ingenious identified on Exhibit A hereto (together referred to herein as the “Ingenious Shareholders,” each an “Ingenious Shareholder”). Each party to this Agreement is individually referred to herein as a “Party” and collectively, as the “Parties.” PREMISES WHEREAS, Purden Lake is a publicly held corporation organized under the laws of the state of Delaware with no significant operations; WHEREAS,Lisa Lopomo (the “Principal Shareholder”) is currently the Principal Shareholder of Purden Lake owning, directly or indirectly, 3,000,000 shares of Purden Lake Common Stock (as defined in Section 2.2 below), representing approximately 54.55% of the issued and outstanding Purden Lake Common Stock as of the date hereof; WHEREAS, Ingenious is a limited liability company organized under the laws of the British Virgin Islands with 50,000 shares of common stock issued and outstanding (the “Ingenious Shares”), all of which are owned, directly or indirectly, by Ingenious Shareholders set forth on Exhibit A.Ingenious owns 100% of the issued and outstanding capital stock of Forever Well Asia Pacific Limited (“Forever Well”), a Hong Kong company. Forever Well is the holder of 100% of the issued and outstanding capital stock of Guangxi Liuzhou Baicaotang Medicine Limited (“Baicaotang”), a company organized under the laws of the People’s Republic of China (the “PRC”); WHEREAS, Purden Lake agrees to acquire 100% of the issued and outstanding capital stock of Ingenious in exchange for the issuance of 32,000,000 shares of Purden Lake Common Stock (the “Exchange”), representing approximately 92.48% of the shares outstanding of Purden Lake at the Closing of the Share Exchange and each Ingenious Shareholder agrees to exchange its shares of Ingenious on the terms described herein; and WHEREAS, such Exchange shall close simultaneously with an offering (the “Offering”) pursuant to a Subscription Agreement (the “Subscription Agreement”) by and among Purden Lake and named subscribers (the “Subscribers”) therein in connection with a private placement of a minimum amount of $5,820,000 of Purden Lake units (the “Units”) on a “reasonable efforts, all or none basis” and a maximum amount of $11,470,000 of Units on a “reasonable efforts basis.” Each Unit consists of (i) 3,937 shares of Purden Lake Common Stock and (ii) a five-year warrant to purchase 1,968 shares of Purden Lake Common Stock at an exercise price of $3.81 per share. As of the date hereof, the Subscribers have purchased 632.3 units, consisting of (i) approximately 2,489,370 shares of Purden Lake Common Stock and (ii) warrants to purchase 1,244,367 shares of Purden Lake Common Stock. WHEREAS, the parties hereto intend for this transaction to constitute a tax-free reorganization pursuant to the provisions of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. 2 AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth herein, and intending to be legally bound hereby, the Parties agree as follows: ARTICLE I REPRESENTATIONS AND WARRANTIES OF INGENIOUS As an inducement to, and to obtain the reliance of, Purden Lake, and except as set forth in the corresponding disclosure schedules delivered by Ingenious in connection with this Agreement (the “Ingenious Schedules”), Ingenious represents and warrants, as of the date hereof and as of the Closing Date (defined in Section 4.2”), as defined below, as follows: 1.1Organization.Ingenious is a corporation duly organized, validly existing, and in good standing under the laws of British Virgin Islands and has the corporate power and is duly authorized under all applicable laws, regulations, ordinances, and orders of public authorities to carry on its business in all material respects as it is now being conducted.Included in Schedule 1.1 of the Ingenious Schedules are complete and correct copies of the articles of association (such documents, or other equivalent corporate organizational documents, the “Organizational Documents”) of Ingenious as in effect on the date hereof. The execution and delivery of this Agreement does not, and the consummation of the Transactions (as defined in Section 1.4) will not, violate any provision of Ingenious’ Organizational Documents. Ingenious has full power, authority, and legal right and has taken all action required by law, its Organizational Documents, or otherwise to authorize the execution and delivery of this Agreement and to consummate the Transactions. 1.2Capitalization.Ingenious has authorized capital stock consisting of 50,000 ordinary shares with no par value (the “Ingenious Common Stock”), all of which are currently issued and outstanding, and have not been or, with respect to Ingenious Shares, will not be transferred in violation of any rights of third parties. The Ingenious Shares are not subject to any preemptive or subscription right, any voting trust agreement or other contract, agreement, arrangement, option, warrant, call, commitment or other right of any character obligating or entitling Ingenious to issue, sell, redeem or purchase any of its securities, and there is no outstanding security of any kind convertible into or exchangeable for Ingenious Common Stock. All of the Ingenious Shares are owned of record and beneficially by the Ingenious Shareholders free and clear of any liens, claims, encumbrances, or restrictions of any kind. 1.3Subsidiaries and Predecessor Corporations. Except as set forth in Schedule 1.3 of the Ingenious Schedules, Ingenious does not have any predecessor corporation(s) or subsidiaries, and does not own, beneficially or of record, any shares of any other corporation.Hereinafter, the term “Ingenious” also includes those subsidiaries set forth in Schedule 1.3 of the Ingenious Schedules. 1.4Authority; Execution and Delivery; Enforceability of Agreement.Ingenious has all requisite corporate power and authority to execute and deliver this Agreement and to consummate the transactions contemplated hereby (the “Transactions”). The execution and delivery by Ingenious of this Agreement and the consummation by Ingenious of the Transactions have been duly authorized and approved by the board of directors of Ingenious and no other corporate proceedings on the part of Ingenious are necessary to authorize this Agreement and the Transactions.
